Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 12/04/2020, Applicant amended Claims 1 and 11, and argued against all objections and/or rejections previously set forth in the Office Action dated 11/06/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (hereinafter Beasley): U.S. Patent Application Pub. No. 2004/0183818, in view of Alexander et al. (hereinafter Alexander): U.S. Patent Application Pub. No. 2013/0151539, and further in view of Su: U.S. Patent No. 7,401,007.
Claim 1:
Beasley expressly teaches:

A measurement apparatus, comprising: 
a measurement device for acquiring a measurement signal ([0012]: a measurement
instrument/device for acquiring a measurement signal with values); 
a processing device for receiving a horizontal position of a zoom window, and
generating a view representing a zoomed section of the acquired measurement signal according to the zoom window (fig. 3; [0012][0013]: a digital signal processor for receiving a horizontal position of a zoom region or window, and generating a view representing a zoomed section of the acquired measurement signal according to the zoom region/window, as shown in fig. 3); wherein the processing device is configured to vertically track the acquired measurement signal, and to adapt the vertical zooming of the acquired measurement signal based on the vertical tracking (fig. 3; [0014]: vertically tracking the acquired measurement signal and adapting vertical zooming according to the vertical tracking).
Beasley does not explicitly disclose: 

Alexander, however, further teaches:
vertically tracking the acquired measurement signal comprises monitoring values of the measurement signal within a segment relating to a horizontal size of the zoom window,  determining horizontal parameters of the zoom window based on the monitored values ([0069][0070]: including a horizontal scale of magnified waveform and determining horizontal parameters of magnified waveform based on the monitored values).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Beasley to include: vertically tracking the acquired measurement signal comprises monitoring values of the measurement signal within a segment relating to a horizontal size of the zoom window,  determining horizontal parameters of the zoom window based on the monitored values, for the purpose of providing a simple and uncomplicated system to enable an operator to perform magnification operations on waveforms quickly and easily, as taught in Alexander.
Beasley in view of Alexander does not explicitly disclose:
automatically setting by the processing device a horizontal position and/or a size of the zoom window according to the determined horizontal parameters of the zoom window.


automatically setting by the processing device a horizontal position and/or a size of the zoom window according to the determined horizontal parameters of the zoom window (figs. 6B & 7B; col. 8 lines 57-67; col. 9 lines 1-8 and 24-27: automatically adapting and updating a decimation rate in zooming process so as to dynamically changing a size of a zoom window based on  measured signal data, as shown in figs. 6B & 7B; for example, zoom-in window size of fig. 6B is larger than zoom-in window size of fig. 7B for the data samples). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Beasley and Alexander to include: automatically setting by the processing device a horizontal position and/or a size of the zoom window according to the determined horizontal parameters of the zoom window , for the purpose of adjusting a decimation ratio that trims the size of the desired large data segment in order to fit into the buffer for further data processing more efficiently, as taught in Su.
Beasley in view of Alexander and Su further teaches:
Claim 2. The apparatus of claim 1, wherein vertically tracking the acquired measurement signal comprises adapting a vertical position of the zoom window and/or adapting a vertical zoom factor according to the values of the acquired measurement signal in the zoom window (Beasley [0013]: adapting a vertical position of the zoom region/window based on the values of the acquired measurement signal).  
Claim 3. The apparatus of claim 1, wherein the processing unit is configured to perform the vertical tracking of the acquired measurement signal when a predetermined event in the 
Claim 4. The apparatus of claim 1, comprising an input button for receiving a user input, wherein the processing unit is configured to perform the vertically tracking when a user input is received by the input button (Beasley [0013]: tracking by user’s input on selecting the zoom region).  
Claim 5. The apparatus of claim 1, wherein the processing unit is configured to continuously perform the vertical tracking of the acquired measurement signal (Beasley fig. 3; [0014]: continued tracking of the acquired measurement signal).  
Claim 6. The apparatus of claim 1, wherein the processing unit is configured to perform the vertical tracking of the acquired measurement signal periodically in predetermined time intervals (Beasley fig. 3: performing the vertical tracking periodically in time intervals).  
Claim 7. The apparatus of claim 1, wherein the processing unit is configured to generate a further view representing an overview of the acquired measurement signal (Beasley fig. 3; [0014]: a zoomed waveform).  
Claim 8.  The apparatus of claim 1, comprising an input device for receiving an indication specifying a horizontal position and/or the width of the zoom window (Beasley fig. 3; [0013]: specifying a width of the zoom region).  
Claim 9. The apparatus of claim 1, wherein the measurement device is configured to acquire a further measurement signal or to derive a further measurement signal from the acquired measurement signal, wherein the processing device is configured to vertically track the acquired further measurement, and to generate a further view representing a zoomed section 
Claim 10. The apparatus of claim 1, comprising a display for displaying the generated view (Beasley fig. 3: presenting the zoomed waveform).
Claims 11-20:
The subject matter recited in Claims 11-20 corresponds to the subject matter recited in Claims 1-10, respectively.  Thus Beasley in view of Alexander and Su discloses every limitation of Claims 11-20, as indicated in the above rejections for Claims 1-10.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177